DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Status of Claims
•	This action is in reply to the RCE filed on 04/26/2022.
•	Claims 1, 10, 15, 17, 19, and 21-22 have been amended and are hereby entered.
•	Claims 23-24 have been added.
•	Claims 5-7, 14, 16 have been canceled.
•	Claims 1-4, 8-13, 15, and 17-24 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed April 26, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the claim objections due to Applicant’s amendments.
New claim objections have been entered due to applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 8-9, that the claims are not directed to a method of organizing human activity, the Examiner respectfully disagrees.  Applicant further argues the claims are directed to a server that causes a terminal device to display a specific graphical user interface.  The argument is not persuasive.  As discussed in the 35 USC § 101 rejection below, the claimed inventions allows for providing a payment icon receiving a payment request and providing additional information determined based on a result of a comparison between a balance of each payment method and a predetermined amount, and depositing funds from one account into another account.  The Specification at Page 1, Paragraph 4 discloses “There is a need for a wallet server, computer readable recording medium, and a wallet system that improve convenience of a wallet system in which a plurality of payment methods may be used.”  Furthermore, the Specification at Page 22, Paragraphs 2-4 discloses “For example, in addition to face-to-face payment such as electronic money payment, scan payment, and code payment in an actual store… a wallet system including a wallet server according to the present embodiment may also be used in electronic commerce on the Internet… According to the present disclosure, convenience is improved since additional information of a plurality of payment methods is displayed.”  The Specification and claims focus on an improvement to the convenience of transactions for a user with a plurality of payment methods, which is a commercial and legal interaction, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Applicant reliance upon the example from the MPEP 2106, on page 9, is misplaced.  As an initial matter, the Examiner finds no parallel between the claims of the instant application and the hypothetical “teeter-totter” described in the example.  Furthermore, as indicated in the 35 USC § 101 rejection below, the claims recite wallet information comprising information on a plurality of preset payment methods associated with a user, each preset payment method being different, the plurality of preset payment methods comprising a first preset payment method that is a credit card payment method, and a second preset payment method; a plurality of payment icons, each icons indicating one of the plurality of preset payment methods and being configured to receive a request for payment using the corresponding of the preset payment methods; additional information for the second preset payment method, the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount, receive a request for a deposit into an account for the second preset payment method, initiate a transfer of funds from an accounts associated with the user to an account for the second preset payment method, the second preset payment method also being associated with the user.  Presenting payment methods, comparing a balance to a predetermined amount, and initiating a transfer of funds from one account to a second preset payment method are clearly commercial interactions, which falls within the category of Certain Methods of Organizing Human Activity.  The claims therefore recite an abstract idea.
Regarding Applicant’s arguments on page 10, that the Office Action overgeneralized the description of the claims, the Examiner respectfully disagrees and notes that each claim was given the full and proper analysis under the test set forth by the Supreme Court and 2019 PEG Guidelines.
Regarding Applicant’s arguments on page 10, that the claims are integrated into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here claim 1 recites a storage that stores information; a processor comprising hardware, the processor being configured to perform claimed functions; a terminal device associated with a user displaying, on a display of the terminal device, a graphical user interface comprising icons; the display of the terminal device displaying, on the graphical user interface, information; and cause the display of the terminal device to display a deposit button configured to receive a request, the deposit button configured to initiate a transfer.  Claim 10 recites a non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute claimed functions; a server to store information; a terminal device associated with a user displaying, on a display of the terminal device, a graphical user interface comprising icons; the display of the terminal device displaying, on the graphical user interface, information; and controlling the wallet server to cause display of the terminal device to display a deposit button configured to receive a request, the deposit button being configured to initiate a transfer.  And claim 19 recites a wallet system comprising: a terminal device having a display, the terminal device being associated with a user; a server comprising a storage that stores information; a first processor comprising hardware, the first processor being configured perform claimed functions; the terminal device to display, on the display of the terminal device, a graphical user interface comprising icons; the display of the terminal device displaying, on the graphical user interface, information; cause the display of the terminal device to display a deposit button configured to receive a request, the deposit button being configured to initiate a transfer; the terminal device comprises a second processor comprising hardware.  The additional elements are such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network) (see MPEP 2106.05(h)).  
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., as generic computer devices in communication to perform generic computer functions to perform the claimed method steps and system functions.  The devices and system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at Page 1, Paragraph 4, disclosing “There is a need for a wallet server, computer readable recording medium, and a wallet system that improve convenience of a wallet system in which a plurality of payment methods may be used.”  And, at Page 22, Paragraphs 2-4, disclosing “For example, in addition to face-to-face payment such as electronic money payment, scan payment, and code payment in an actual store… a wallet system including a wallet server according to the present embodiment may also be used in electronic commerce on the Internet… According to the present disclosure, convenience is improved since additional information of a plurality of payment methods is displayed.”  
Applicant further argues, on page 10, that the Office Action does not comply with the requirement from MPEP 2106.  The Examiner respectfully disagrees and again notes that each claim was given the full and proper analysis under the test set forth by the Supreme Court and 2019 PEG Guidelines.  
Regarding Applicant’s arguments on page 11 that the claims as a whole solve a problem present in prior graphical user interfaces, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of improve convenience of a wallet system in which a plurality of payment methods may be used (see at least paragraphs 2-4 of the Specification).  The claims of the instant application describe an improvement to a business process i.e., conducting transactions using electronic wallets, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Furthermore, and as Applicant further remarks on page 11, the claims enable a convenient replenishment of the second payment method when the balance low.  This is not a technological solution to a technological problem, but rather improves commercial process of making a payment with a payment account by depositing funds into the payment account when the balance is below a purchase price.
 Applicant’s reliance upon Trading Technologies, on pages 11-12, is misplaced.  In Trading Technologies, the court held the claimed subject matter is “directed to a specific improvement to the way computers operate,” for the claimed graphical user interface method imparts a specific functionality to a trading system “directed to a specific implementation of a solution to a problem in the software arts.”  The Examiner fails to see how the instant application addresses a problem unique to the software arts, as the terminal device associated with the user is displaying data in a routine and conventional way.
Regarding Applicant’s arguments on page 12, that the claims are not directed to well understood, routine, conventional activities, the Examiner respectfully disagrees.  In the claims of the instant application, the additional elements of the claim include generic computer components, i.e., as generic computer devices in communication to perform generic computer functions to perform the claimed method steps and system functions. For example, the wallet service of claim 1 is recited as performing the steps of cause a terminal device associated with the user to display on a display of the terminal device a graphical user interface icons, additional information, and a deposit button. These are merely generic computer components performing customary and generic steps. Therefore, the claims merely amount to generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network), and is considered to amount to nothing more than requiring a generic computer network merely to carry out the abstract idea itself. The specifics about the abstract idea do not overcome the rejection.
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive. 
Regarding Applicant’s arguments on pages 12-13 at section A. Independent claims 1, 10, and 19, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s arguments on pages 13-15, at section B. Gonthier Reference, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Furthermore, the Examiner respectfully contends that Gonthier’s disclosure pertaining to credit cards does not wholly disqualify all possible combinations with references disclosing the claimed credit card payment method.  In the independent claims, Gonthier is relied upon for disclosing additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount.  Under the broadest reasonable interpretations of the claims, additional information of the primary reference Szeto could be added or modified for different reasons without rendering the plurality of payment methods presented by Szeto inoperable.  It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 
Furthermore, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Szeto with the teaching of Gonthier in order to reduce transaction costs and delays associated with online purchases and in order to reduce overhead associated with purchases between a purchaser and vendor (see at Gonthier at least at [0008]-[0009]), and in order to provide data display in a distinct format that prevents a user from selecting an account which does not have enough funds for a transaction (see Gonthier at least at [0066]).
Regarding Applicant’s arguments on pages 13-15, at section IV. Claims 22-24, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 is correct because it ends a claim limitation with a period at both line 24 and line 26 of the claim.  Was a comma or semi-colon meant to be placed at the end of line 24?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the same predetermined amount".  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether “the same predetermined amount” is referring to “a predetermined amount of money set in advance” as previously recited in claim 22, or if it is referring to “a predetermined amount” as previously recited in claim 1 (which claim 22 depends upon) (see line 16 of claim 1).
Claim 24 recites the limitation " the predetermined amount ".  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether “the predetermined amount” is referring to the “a predetermined amount of money,” as previously recited in claim 24, or if it is referring to “a predetermined amount” as previously recited in claim 1 (which claim 24 depends upon) (see line 16 of claim 1).

Examiner’s Note
The Examiner is interpreting the plurality of payment icons being configured to receive a request for payment as the plurality of payment icons being configured to be selectable by a user interacting with the icons to select a payment method (see Specification at pages 15-16).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4,8-13,15 and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 10, and 19 are directed to an apparatus (claims 1 and 10), and a system (claim 19).  Therefore, on its face, each independent claim 1, 10, and 19 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 10, and 19 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites wallet information comprising information on a plurality of preset payment methods associated with a user, each preset payment method being different, the plurality of preset payment methods comprising a first preset payment method that is a credit card payment method, and a second preset payment method; a plurality of payment icons, each icons indicating one of the plurality of preset payment methods and being configured to receive a request for payment using the corresponding of the preset payment methods; additional information for the second preset payment method, the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount, receive a request for a deposit into an account for the second preset payment method, initiate a transfer of funds from an accounts associated with the user to an account for the second preset payment method, the second preset payment method also being associated with the user.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for providing a payment icon receiving a payment request and providing additional information determined based on a result of a comparison between a balance of each payment method and a predetermined amount, and depositing funds from one account into another account, which is a commercial and legal interaction, specifically a commercial and legal interaction including sales activities or behaviors.  The mere nominal recitation of a wallet server comprising a processor comprising hardware do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1 include a storage that stores information; a processor comprising hardware, the processor being configured to perform claimed functions; a terminal device associated with a user displaying, on a display of the terminal device, a graphical user interface comprising icons; the display of the terminal device displaying, on the graphical user interface, information; and cause the display of the terminal device to display a deposit button configured to receive a request, the deposit button configured to initiate a transfer.  The additional elements of claim 10 include a non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute claimed functions; a server to store information; a terminal device associated with a user displaying, on a display of the terminal device, a graphical user interface comprising icons; the display of the terminal device displaying, on the graphical user interface, information; and controlling the wallet server to cause display of the terminal device to display a deposit button configured to receive a request, the deposit button being configured to initiate a transfer.  And the additional elements of claim 19 include a wallet system comprising: a terminal device having a display, the terminal device being associated with a user; a server comprising a storage that stores information; a first processor comprising hardware, the first processor being configured perform claimed functions; the terminal device to display, on the display of the terminal device, a graphical user interface comprising icons; the display of the terminal device displaying, on the graphical user interface, information; cause the display of the terminal device to display a deposit button configured to receive a request, the deposit button being configured to initiate a transfer; the terminal device comprises a second processor comprising hardware.  The additional elements are recited at a high-level or generality (i.e., as generic computer devices in communication to perform generic computer functions of displaying a payment icon and additional information and providing a deposit button to initiate a deposit of funds) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-3, 11-12, 20-21, and 23 simply further describes the technological environment.  Dependent claims 4, 8-9, 13, 15, 17-18, 22, and 24 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claims 1-4,8-13,15 and 17-24 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170352021 A1 (“Szeto”) in view of US 20170278095 A1 (“Heeter”), and in further view of US 20140032399 A1 (“Gonthier”).
Regarding claim 1, Szeto discloses a device (The communication device comprises a processor. The communication device further comprises a memory coupled to the processor.  See at least [0009].  Communication device 110 may be any device suitable to carry out these functions or any other additional related actions.  See at least [0040].): 
a storage that stores wallet information (Communication device may include a memory that may store a digital wallet application or payment application. The application may be provisioned with account information to enable the communication device to conduct transactions.  See at least [0040].  See also FIG. 1, Communication Device 110.), 
the wallet information comprising information on a plurality of preset payment methods associated with a user, each preset payment method being different, the plurality of preset payment methods comprising a first preset payment method that is a credit card payment method, and a second preset payment method (A first payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Visa Debit Card”), the last 4 digits of the payment device (“1234”), and the available balance ($3,302.20).  See at least [0072] and FIG. 5A.  A “payment device” may be any device used to make a payment. Exemplary payment devices include credit cards, debit cards, prepaid cards, and the like.  See at least [0032].  A wallet application may be provisioned with two different payment devices: a credit card and a debit card.  A digital wallet can store user profile information including payment credentials.  See at least [0020] and [0029].); and 
a processor comprising hardware (Device hardware includes a processor.  Processor can be implemented as one or more integrated circuits (e.g., one or more single core or multicore microprocessors and/or microcontrollers), and is used to control the operation of communication device. See at least [0048] and FIG. 2, Communication Device 200 including Device Hardware 204 and Processor 205.), 
the processor being configured to: cause a terminal device associated with the user to display, on a display of the terminal device, a graphical user interface comprising a plurality of payment icons, each icon indicating one of the plurality of preset payment methods (Communication device displaying multiple payment methods, for example, a first payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Visa Debit Card”), the last 4 digits of the payment device (“1234”), and the available balance ($3,302.20).  For example, a second payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Prepaid Card”), the last 4 digits of the payment device (“9012”), and the available balance ($753.00).  See at least [0078].  See at least FIG. 5A and FIG. 6A, each displaying the two payment options.) and 
being configured to receive a request for payment using the corresponding one of the preset payment methods (Various functions associated with the selected payment device may also be displayed.  The “Pay a Friend” function may allow a user to transfer funds from the account associated with the selected payment device to another account for another user. The “Pay In-Store” function may allow a user to use the communication device, such as through a contactless interface, to communicate details of the selected payment device to an access device at a merchant in order to make a purchase.  See at least [0077] and FIG. 5B and 6B, indicating a “Pay a Friend” and “Pay In-Store” option for each selected payment device.  See also [0065].  The Examiner is interpreting the request to use the payment method in store or to use the payment method to send funds to another person as “a request for payment using the corresponding one of the preset payment methods.”),
cause the display of the terminal device to display, on the graphical user interface, additional information for the second preset payment method (Displaying the available balance for the payment device.  See at least [0072] and see also FIG. 5B, “Available balance: $3,322.35” and FIG. 6B, “Available balance: $753.00”).), and 
cause the display of the terminal device to display a deposit button configured to receive a request for a deposit into an account for the second preset payment method, the deposit button being configured to initiate a transfer of funds from an account associated with the user to an account for the second preset payment method, the second preset payment method also being associated with the user (“Add funds” button for a payment device, see at least FIG. 6B.  When selected, the “Add Funds” function may allow a user to add funds to the prepaid card, such as by transferring funds from another provisioned payment device onto the prepaid card.  See at least [0081].).

While Szeto discloses a device comprising a storage, and a processor, Szeto does not expressly disclose the device is a wallet server comprising a storage and a processor.  Furthermore, while Szeto discloses displaying additional information, Szeto does not expressly disclose the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount.

However, Heeter discloses a wallet server comprising a storage and a processor (User Account Server includes memory and a processor.  See at least [0011] and FIG. 1, User Account Server 106 including Memory 122, 127 and Processor 124.  User Account Server stores mobile payment card list for a user account and also stores data associated with each payment card (card issuer, account numbers, security codes, expiration dates, PIN codes, cardholder information, etc.).  See at least [0014]-[0015] and FIG. 1, Mobile Payment Card List 132 including Mobile Payment Card data 138,139 for multiple mobile payment cards.  See also [0024].  User Account Server provisions a payment card stored in the User Account Server onto the mobile wallet program of a mobile device.  See at least [0024].).
From the teaching of Szeto, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Szeto to be the wallet server taught by Heeter, in order to increase efficiency, decrease user frustration, improve user experience (see Heeter at least at [0002]), in order to streamlining mobile wallet maintenance, decreasing the likelihood of subsequent card transaction failures, and decreasing the communication traffic (see Heeter at least at [0022]), and in order to increase security of payment cards and decrease likelihood of fraud use (see Heeter at least at [0026]).

While Szeto discloses displaying additional information, Szeto does not expressly disclose the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount.

However, Gonthier discloses the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount (See at least [0084]-[0086] and FIG. 4E, displaying a dropdown menu of “My Accounts” which presents purchaser’s accounts and the balance in each account to the purchaser.  The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets the balance associated with each account as “a balance of the second preset payment method,” and the Examiner interprets the purchase amount as the “predetermined amount.”  The Examiner also interprets displaying each purchaser account and balance, and greying out the account and the account balance if the account balance is less than the transaction amount, as “additional information determined based on a result of a comparison between a balance of the second preset payment method and a predetermined amount.”).
From the teaching of Gonthier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the additional information of Szeto to be determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount, using the displaying balance information of Gonthier, in order to reduce transaction costs and delays associated with online purchases and in order to reduce overhead associated with purchases between a purchaser and vendor (see at Gonthier at least at [0008]-[0009]), and in order to provide data display in a distinct format that prevents a user from selecting an account which does not have enough funds for a transaction (see Gonthier at least at [0066]).

Regarding claim 2, the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 1, as discussed above.  Szeto does not expressly disclose the additional information is a display mode for the second preset payment method different from those of other preset payment methods of the plurality of preset payment methods.

However, Gonthier discloses the additional information is a display mode for the second preset payment method different from those of other preset payment methods of the plurality of preset payment methods (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets greyed out as a display mode different than those of other payment methods.).
From the teaching of Gonthier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the displaying of the additional information of Szeto to be in a mode different from those of other preset payment methods, as taught by Gonthier, in order to reduce transaction costs and delays associated with online purchases and in order to reduce overhead associated with purchases between a purchaser and vendor (see at Gonthier at least at [0008]-[0009]), and in order to provide data display in a distinct format that prevents a user from selecting an account which does not have enough funds for a transaction (see Gonthier at least at [0066]).

Regarding claim 3, the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 2, as discussed above.  Heeter does not expressly disclose the display mode is a mode in which the payment icon of the second preset payment method with the balance smaller than the predetermined amount is displayed in a gray-out manner.

However, Gonthier discloses the display mode is a mode in which the payment icon of the second preset payment method with the balance smaller than the predetermined amount is displayed in a gray-out manner (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  ).
From the teaching of Gonthier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the displaying of the additional information of Szeto to be in a mode in which the payment icon of the second preset payment method with the balance smaller than the predetermined amount is displayed in a gray-out manner, as taught by Gonthier, in order to reduce transaction costs and delays associated with online purchases and in order to reduce overhead associated with purchases between a purchaser and vendor (see at Gonthier at least at [0008]-[0009]), and in order to provide data display in a distinct format that prevents a user from selecting an account which does not have enough funds for a transaction (see Gonthier at least at [0066]).

Regarding claim 4, the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 1, as discussed above, and Szeto further discloses the payment icons respectively include display of names of the payment methods or marks indicating the payment methods (A first payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Visa Debit Card”), the last 4 digits of the payment device (“1234”), and the available balance ($3,302.20). Various tabs can be selected, such as “Transactions”, “Notifications”, and “Offers”.  See at least [0072] and FIG. 5A, showing card icon displaying the name “FDNB Visa Debit Card.”  See also [0078] and FIG. 6A, describing the same for the a second payment method.).

Regarding claim 8, the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 1, as discussed above, and Szeto further discloses the processor is configured to display information of a service related to each of the preset payment methods on the display (A first payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Visa Debit Card”), the last 4 digits of the payment device (“1234”), and the available balance ($3,302.20). Various tabs can be selected, such as “Transactions”, “Notifications”, and “Offers”.  See at least [0072] and FIG. 5A.  The “Offers” tab may display any offers available to the user of the payment device, such as offers relevant to or associated with the payment device. For example, the offer displayed in FIG. 5A, “FDNB Rewards”, may be an offer specific to the issuer of the payment device, FDNB.  See at least [0075].  See also [0078] and FIG. 6A, describing the same for a second payment method.  See also [0073]-[0074], describing other services offered for the payment card, including display a subset of transactions made using the payment device and providing a notification for a suspected fraudulent charge.).

Regarding claim 9, the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 1, as discussed above, and Szeto further discloses the processor is configured to display the balance of each of the preset payment methods on the display (A first payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Visa Debit Card”), the last 4 digits of the payment device (“1234”), and the available balance ($3,302.20). Various tabs can be selected, such as “Transactions”, “Notifications”, and “Offers”.  See at least [0072] and FIG. 5A.  See also [0078] and FIG. 6A, describing the same for a second payment method.).

Regarding claim 10, Szeto discloses a non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to function as a device and execute (The communication device comprises a processor. The communication device further comprises a memory coupled to the processor.  See at least [0009].  Communication device 110 may be any device suitable to carry out these functions or any other additional related actions.  See at least [0040].): 
controlling the device to store wallet information (Communication device may include a memory that may store a digital wallet application or payment application. The application may be provisioned with account information to enable the communication device to conduct transactions.  See at least [0040].  See also FIG. 1, Communication Device 110.), 
the wallet information comprising information on a plurality of preset payment methods associated with a user, each preset payment method being different, the plurality of preset payment methods comprising a first preset payment method that is a credit card payment method, and a second preset payment method (A first payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Visa Debit Card”), the last 4 digits of the payment device (“1234”), and the available balance ($3,302.20).  See at least [0072] and FIG. 5A.  A “payment device” may be any device used to make a payment. Exemplary payment devices include credit cards, debit cards, prepaid cards, and the like.  See at least [0032].  A wallet application may be provisioned with two different payment devices: a credit card and a debit card.  A digital wallet can store user profile information including payment credentials.  See at least [0020] and [0029].); and 
controlling the device to cause a terminal device associated with the user to perform displaying, on a display of the terminal device, a graphical user interface comprising a plurality of payment icons, each icon indicating one of the plurality of preset payment methods (Communication device displaying multiple payment methods, for example, a first payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Visa Debit Card”), the last 4 digits of the payment device (“1234”), and the available balance ($3,302.20).  For example, a second payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Prepaid Card”), the last 4 digits of the payment device (“9012”), and the available balance ($753.00).  See at least [0078].  See at least FIG. 5A and FIG. 6A, each displaying the two payment options.) and 
being configured to receive a request for payment (Various functions associated with the selected payment device may also be displayed.  The “Pay a Friend” function may allow a user to transfer funds from the account associated with the selected payment device to another account for another user. The “Pay In-Store” function may allow a user to use the communication device, such as through a contactless interface, to communicate details of the selected payment device to an access device at a merchant in order to make a purchase.  See at least [0077] and FIG. 5B and 6B, indicating a “Pay a Friend” and “Pay In-Store” option for each selected payment device.  See also [0065].  The Examiner is interpreting the request to use the payment method in store or to use the payment method to send funds to another person as “a request for payment using the corresponding one of the preset payment methods.”); and 
controlling the device to cause the display of the terminal device to display, on the graphical user interface, additional information for the second payment method (Displaying the available balance for the payment device.  See at least [0072] and see also FIG. 5B, “Available balance: $3,322.35” and FIG. 6B, “Available balance: $753.00”).); and 
controlling the device to cause the display of the terminal device to display a deposit button configured to receive a request for a deposit into an account for the second preset payment method, the deposit button being configured to initiate a transfer of funds from an account associated with the user to an account for the second preset payment method, the second preset payment method also being associated with the user (“Add funds” button for a payment device, see at least FIG. 6B.  When selected, the “Add Funds” function may allow a user to add funds to the prepaid card, such as by transferring funds from another provisioned payment device onto the prepaid card.  See at least [0081].).

While Szeto discloses a device, Szeto does not expressly disclose the device is a wallet server.  Furthermore, while Szeto discloses displaying additional information, Szeto does not expressly disclose the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount.

However, Heeter discloses the device is a wallet server (User Account Server includes memory and a processor.  See at least [0011] and FIG. 1, User Account Server 106 including Memory 122, 127 and Processor 124.  User Account Server stores mobile payment card list for a user account and also stores data associated with each payment card (card issuer, account numbers, security codes, expiration dates, PIN codes, cardholder information, etc.).  See at least [0014]-[0015] and FIG. 1, Mobile Payment Card List 132 including Mobile Payment Card data 138,139 for multiple mobile payment cards.  See also [0024].  User Account Server provisions a payment card stored in the User Account Server onto the mobile wallet program of a mobile device.  See at least [0024].).
From the teaching of Szeto, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Szeto to be the wallet server taught by Heeter, in order to increase efficiency, decrease user frustration, improve user experience (see Heeter at least at [0002]), in order to streamlining mobile wallet maintenance, decreasing the likelihood of subsequent card transaction failures, and decreasing the communication traffic (see Heeter at least at [0022]), and in order to increase security of payment cards and decrease likelihood of fraud use (see Heeter at least at [0026]).

While Szeto discloses displaying additional information, Szeto does not expressly disclose the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount.

However, Gonthier discloses the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount (See at least [0084]-[0086] and FIG. 4E, displaying a dropdown menu of “My Accounts” which presents purchaser’s accounts and the balance in each account to the purchaser.  The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets the balance associated with each account as “a balance of the second preset payment method,” and the Examiner interprets the purchase amount as the “predetermined amount.”  The Examiner also interprets displaying each purchaser account and balance, and greying out the account and the account balance if the account balance is less than the transaction amount, as “additional information determined based on a result of a comparison between a balance of the second preset payment method and a predetermined amount.”).
From the teaching of Gonthier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the additional information of Szeto to be determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount, using the displaying balance information of Gonthier, in order to reduce transaction costs and delays associated with online purchases and in order to reduce overhead associated with purchases between a purchaser and vendor (see at Gonthier at least at [0008]-[0009]), and in order to provide data display in a distinct format that prevents a user from selecting an account which does not have enough funds for a transaction (see Gonthier at least at [0066]).

Regarding claim 11, the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 10, as discussed above.  Szeto does not expressly disclose the additional information is a display mode for the second preset payment method different from those of other preset payment methods of the plurality of preset payment methods.

However, Gonthier discloses the additional information is a display mode for the second preset payment method different from those of other preset payment methods of the plurality of preset payment methods (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets greyed out as a display mode different than those of other payment methods.)
From the teaching of Gonthier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the displaying of the additional information of Szeto to be in a mode different from those of other preset payment methods, as taught by Gonthier, in order to reduce transaction costs and delays associated with online purchases and in order to reduce overhead associated with purchases between a purchaser and vendor (see at Gonthier at least at [0008]-[0009]), and in order to provide data display in a distinct format that prevents a user from selecting an account which does not have enough funds for a transaction (see Gonthier at least at [0066]).

Regarding claim 12, the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 11, as discussed above.  Heeter does not expressly disclose the display mode is a mode in which the payment icon of the second preset payment method with the balance smaller than the predetermined amount is displayed in a gray-out manner.

However, Gonthier discloses the display mode is a mode in which the payment icon of the second preset payment method with the balance smaller than the predetermined amount is displayed in a gray-out manner (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  ).
From the teaching of Gonthier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the displaying of the additional information of Szeto to be in a mode in which the payment icon of the second preset payment method with the balance smaller than the predetermined amount is displayed in a gray-out manner, as taught by Gonthier, in order to reduce transaction costs and delays associated with online purchases and in order to reduce overhead associated with purchases between a purchaser and vendor (see at Gonthier at least at [0008]-[0009]), and in order to provide data display in a distinct format that prevents a user from selecting an account which does not have enough funds for a transaction (see Gonthier at least at [0066]).

Regarding claim 13, the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 10, as discussed above, and Szeto further discloses the payment icons respectively include display of names of the payment methods or marks indicating the payment methods (A first payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Visa Debit Card”), the last 4 digits of the payment device (“1234”), and the available balance ($3,302.20). Various tabs can be selected, such as “Transactions”, “Notifications”, and “Offers”.  See at least [0072] and FIG. 5A, showing card icon displaying the name “FDNB Visa Debit Card.”  See also [0078] and FIG. 6A, depicting the same for the another payment method.).

Regarding claim 15, the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 10, as discussed above, and Szeto further discloses a deposit button configured to receive a request for a deposit into the account for the second preset payment method is displayed on the display (“Add funds” button for a payment device, see at least FIG. 6B, displaying “Add funds” button.  When selected, the “Add Funds” function may allow a user to add funds to the prepaid card, such as by transferring funds from another provisioned payment device onto the prepaid card.  See at least [0081].).

Regarding claim 17, the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 10, as discussed above, and Szeto further discloses information of a service related to each of the preset payment methods is displayed on the display (A first payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Visa Debit Card”), the last 4 digits of the payment device (“1234”), and the available balance ($3,302.20). Various tabs can be selected, such as “Transactions”, “Notifications”, and “Offers”.  See at least [0072] and FIG. 5A.  The “Offers” tab may display any offers available to the user of the payment device, such as offers relevant to or associated with the payment device. For example, the offer displayed in FIG. 5A, “FDNB Rewards”, may be an offer specific to the issuer of the payment device, FDNB.  See at least [0075].  See also [0078] and FIG. 6A, describing the same for a second payment method.  See also [0073]-[0074], describing other services offered for the payment card, including display a subset of transactions made using the payment device and providing a notification for a suspected fraudulent charge.).

Regarding claim 18, the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 10, as discussed above, and Szeto further discloses the balance of each of the payment methods is displayed on the display. (A first payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Visa Debit Card”), the last 4 digits of the payment device (“1234”), and the available balance ($3,302.20). Various tabs can be selected, such as “Transactions”, “Notifications”, and “Offers”.  See at least [0072] and FIG. 5A.  See also [0078] and FIG. 6A, describing the same for a second payment method.).

Regarding claim 19, Szeto discloses a wallet system comprising (see at least FIGs. 2-4.): 
a terminal device having a display, the terminal device being associated with a user (User interface can include any combination of input and output elements to allow a user to interact with and invoke the functionalities of communication device.  User interface may include a component such as display that can be used for both input and output functions.  See at least [0048] and FIG. 2, User Interface 206 of Communication Device 200 of the user.); and 
a device comprising: a storage that stores wallet information (Communication device may include a memory that may store a digital wallet application or payment application. The application may be provisioned with account information to enable the communication device to conduct transactions.  See at least [0040].  See also FIG. 1, Communication Device 110.), 
the wallet information comprising information on a plurality of preset payment methods associated with the user, each preset payment method being different, the plurality of preset payment methods comprising a first preset payment method that is a credit card payment method, and a second preset payment method (A first payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Visa Debit Card”), the last 4 digits of the payment device (“1234”), and the available balance ($3,302.20).  See at least [0072] and FIG. 5A.  A “payment device” may be any device used to make a payment. Exemplary payment devices include credit cards, debit cards, prepaid cards, and the like.  See at least [0032].  A wallet application may be provisioned with two different payment devices: a credit card and a debit card.  A digital wallet can store user profile information including payment credentials.  See at least [0020] and [0029].); and 
a first processor comprising hardware (Device hardware includes a processor.  Processor can be implemented as one or more integrated circuits (e.g., one or more single core or multicore microprocessors and/or microcontrollers), and is used to control the operation of communication device. See at least [0048] and FIG. 2, Communication Device 200 including Device Hardware 204 and Processor 205.), 
the first processor being configured to: cause the terminal device to display, on the display of the terminal device, a graphical user interface comprising a plurality of payment icons, each icon indicating one of the plurality of preset payment methods (Communication device displaying multiple payment methods, for example, a first payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Visa Debit Card”), the last 4 digits of the payment device (“1234”), and the available balance ($3,302.20).  For example, a second payment device of a plurality of payment devices (“cards”) is displayed, along with the name of the payment device (“FDNB Prepaid Card”), the last 4 digits of the payment device (“9012”), and the available balance ($753.00).  See at least [0078].  See at least FIG. 5A and FIG. 6A, each displaying the two payment options.) and 
being configured to receive a request for payment using the corresponding one of the preset payment methods (Various functions associated with the selected payment device may also be displayed.  The “Pay a Friend” function may allow a user to transfer funds from the account associated with the selected payment device to another account for another user. The “Pay In-Store” function may allow a user to use the communication device, such as through a contactless interface, to communicate details of the selected payment device to an access device at a merchant in order to make a purchase.  See at least [0077] and FIG. 5B and 6B, indicating a “Pay a Friend” and “Pay In-Store” option for each selected payment device.  See also [0065].  The Examiner is interpreting the request to use the payment method in store or to use the payment method to send funds to another person as “a request for payment using the corresponding one of the preset payment methods.”), 
cause the display of the terminal device to display, on the graphical user interface, additional information for the second preset payment method (Displaying the available balance for the payment device.  See at least [0072] and see also FIG. 5B, “Available balance: $3,322.35” and FIG. 6B, “Available balance: $753.00”).), and 
cause the display of the terminal device to display a deposit button configured to receive a request for a deposit into an account for the second preset payment method, the deposit button being configured to initiate a transfer of funds from an account associated with the user to an account for the second preset payment method, the second preset payment method also being associated with the user (“Add funds” button for a payment device, see at least FIG. 6B.  When selected, the “Add Funds” function may allow a user to add funds to the prepaid card, such as by transferring funds from another provisioned payment device onto the prepaid card.  See at least [0081].),
wherein the terminal device comprises hardware (Device hardware includes a display which is part of the user interface.  See at least [0048].).

While Szeto discloses a device comprising a storage and a first processor, Szeto does not expressly disclose a server comprising a storage and a first processor.  Furthermore, while Szeto discloses displaying additional information, Szeto does not expressly disclose the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount.  Furthermore, while Szeto discloses a terminal device comprising hardware, Szeto does not expressly disclose the terminal device comprises a second processor comprising hardware.

However, Heeter discloses a server comprising a storage and a first processor (User Account Server includes memory and a processor.  See at least [0011] and FIG. 1, User Account Server 106 including Memory 122, 127 and Processor 124. ); 
the terminal device comprises a second processor comprising hardware (Mobile Computing Device including memory and a processor.  See at least [0011] and FIG. 1, Mobile Computing Device 102 including Memory 112, 120 and Processor 114.  See also [0056], describing processor hardware.).
From the teaching of Szeto, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Szeto to be the server taught by  Heeter, and to modify the terminal device of Szeto to include a processor, as taught by Heeter, and to modify the terminal device of Szeto to comprise the second processor taught by Heeter, in order to increase efficiency, decrease user frustration, improve user experience (see Heeter at least at [0002]), in order to streamlining mobile wallet maintenance, decreasing the likelihood of subsequent card transaction failures, and decreasing the communication traffic (see Heeter at least at [0022]), and in order to increase security of payment cards and decrease likelihood of fraud use (see Heeter at least at [0026]).

While Szeto discloses displaying additional information, Szeto does not expressly disclose the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount.

However, Gonthier discloses the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount (See at least [0084]-[0086] and FIG. 4E, displaying a dropdown menu of “My Accounts” which presents purchaser’s accounts and the balance in each account to the purchaser.  The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets the balance associated with each account as “a balance of the second preset payment method,” and the Examiner interprets the purchase amount as the “predetermined amount.”  The Examiner also interprets displaying each purchaser account and balance, and greying out the account and the account balance if the account balance is less than the transaction amount, as “additional information determined based on a result of a comparison between a balance of the second preset payment method and a predetermined amount.”).
From the teaching of Gonthier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the additional information of Szeto to be determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount, using the displaying balance information of Gonthier, in order to reduce transaction costs and delays associated with online purchases and in order to reduce overhead associated with purchases between a purchaser and vendor (see at Gonthier at least at [0008]-[0009]), and in order to provide data display in a distinct format that prevents a user from selecting an account which does not have enough funds for a transaction (see Gonthier at least at [0066]).

Regarding claim 20, the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 19, as discussed above.  Szeto does not expressly disclose the additional information is a display mode for the second preset payment method different from those of other preset payment methods of the plurality of preset payment methods.

However, Gonthier discloses the additional information is a display mode for the second preset payment method different from those of other preset payment methods of the plurality of preset payment methods (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets greyed out as a display mode different than those of other payment methods.).
From the teaching of Gonthier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the displaying of the additional information of Szeto to be in a mode different from those of other preset payment methods, as taught by Gonthier, in order to reduce transaction costs and delays associated with online purchases and in order to reduce overhead associated with purchases between a purchaser and vendor (see at Gonthier at least at [0008]-[0009]), and in order to provide data display in a distinct format that prevents a user from selecting an account which does not have enough funds for a transaction (see Gonthier at least at [0066]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Heeter, in further view of Gonthier, and in further view of US 20160259488 A1 (“Chan”).
Regarding claim 21, the combination of the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 1, as discussed above, and Szeto further discloses the deposit button is displayed over an icon of the plurality of icons indicating the second preset payment method (See at least FIG. 6A, displaying payment card icons, and see at least FIG. 6B, with a transfer funds button displayed over the payment card icons.).

While Szeto discloses the deposit button is display over an icon, Szeto does not expressly disclose the button is superimposed over an icon.

However, Chan discloses the button is superimposed over an icon (The offer detail display image 100 includes price information 104 and a purchase button 106, for example, superimposed over a portion of the offer detail image 102  See at least [0052] and FIG. 5C, depicting Offer Detail Image 102 including Purchase Button 106 overlaid on the image.).
From the teaching of Chan, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the deposit button of Szeto to be superimposed on the card icon of Szeto, using the button superimposing technique taught by Chan, in order to improve user experience of users interacting with user interfaces (see Chan at least at [0003]-[0005]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Heeter, in further view of Gonthier, and in further view of US 20130161153 A1 (“Saez”).
Regarding claim 22, the combination of the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 1, as discussed above.  Szeto does not expressly disclose the deposit button functions to deposit a predetermined amount of money set in advance into the account for the second preset payment method, the deposit button causing the same predetermined amount of money to be deposited each time that the deposit button is selected.

However, Saez discloses the deposit button functions to deposit a predetermined amount of money set in advance into the account for the second preset payment method, the deposit button causing the same predetermined amount of money to be deposited each time that the deposit button is selected (The display page 700 further includes an array of dollar amount fields 708 which allow the user to select a preset dollar amount (e.g., $10 or $25), the total value of deposited coins, or another amount for transferring to the account. The dollar amount is not limited to the various amounts shown in the fields 708, and can include other amounts, other forms of currency, currency from other countries, other denominations, etc.  See at least [0047] and see also FIG. 7A, deposit selections 708.).
From the teaching of Saez, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the deposit button of Szeto to deposit a predetermined amount of money into the second preset payment method of Szeto, using the preset deposit buttons taught by Saez, in order to improve user experience in electronic commerce by providing personalized shopping experience and increasing transactions engaged in by customers with retailers (see Saez at least at [0046]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Heeter, in further view of Gonthier, and in further view of US 20140372268 A1 (“Hazam”).
Regarding claim 23, the combination of the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 1, as discussed above.  Szeto does not expressly disclose the deposit button is configured to initiate the transfer of funds when, on the terminal device, the deposit button is dragged onto the icon indicating the second preset payment method.

However, Hazam discloses the deposit button is configured to initiate the transfer of funds when, on the terminal device, the deposit button is dragged onto the icon indicating the second preset payment method (FIG. 6a depicts a user interface showing the user initiating transfer of $300 from the Everyday Checking Account No. 3672 to John's Savings Account No. 1234. As shown, a user may drag and drop the transfer amount icon 605 depicting the $300 from the checking account 3672 to the savings account 1234. In some embodiments, the user may only transfer money to an eligible "To" account based on which "From" account has been selected, as determined by accounts module 144, for example.  See at least [0086] and FIG. 6A.).
From the teaching of Hazam, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the deposit button of Szeto to be configured to initiate the transfer of funds when the deposit button is dragged onto the icon indicating the second preset payment method of Szeto, using the drag and drop technique taught by Hazam, in order to improve user experience and user-friendliness of interfaces for initiating and conducting transactions (see Hazam at least at [0003]-[0004]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Heeter, in further view of Gonthier, and in further view of US 20210090063 A1 (“Ahmed”).
Regarding claim 24, the combination of the combination of Szeto, Heeter, and Gonthier discloses the limitations of claim 1, as discussed above, and Szeto further discloses the deposit button functions to deposit money into the account for the second preset payment method (“Add funds” button for a payment device, see at least FIG. 6B.  When selected, the “Add Funds” function may allow a user to add funds to the prepaid card, such as by transferring funds from another provisioned payment device onto the prepaid card.  See at least [0081].).

While Szeto discloses the deposit button functions to deposit money, Szeto does not expressly disclose deposit a predetermined amount of money.  Nor does Szeto disclose the predetermined amount of money being determined based on position information of the terminal device associated with the user.

However, Ahmed discloses deposit a predetermined amount of money; the predetermined amount of money being determined based on position information of the terminal device associated with the user (Amount to transfer to the second user’s account is inputted based on the second user being located at a certain location.  See at least [0050] and FIG. 4A, user interface accepting input for both Transfer Amount 430a and Location 440a.  See also FIG. 4B and FIG. 4C.  Transferring transfer amount to account associated with the second user based on the second user being at a certain location.  See at least [0065]. The Examiner interprets transferring a selected transfer amount into a user’s account based on the location of the user’s mobile device as depositing a predetermined amount of money, the predetermined amount of money determined based on position information of the terminal device.).
From the teaching of Ahmed, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the depositing of Szeto to deposit the predetermined amount of money based on position information of the terminal device, as taught by Ahmed, in order to improve security and control over fund transfers (see Ahmed at least at [0014]-[0015], and in order to improve transfer control of money to make sure the money is being user appropriately (see Ahmed at least at [0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150206105 A1 (“Suzukake”) discloses an electronic money server and a portable terminal operate in cooperation with each other, and value can be transferred between the terminal-side value balance and the server-side value balance. The portable terminal displays a value transfer screen by a user interface and can accept the amount of value to be transferred and the direction of transfer from the value transfer screen by a user's touch operation.  In the value transfer screen of an example, the user touches an icon of an intended amount in a transfer source region and drags and drops the icon to a transfer destination region.
US 20180253727 A1 (“Ortiz”) discloses secure execution of electronic signal exchanges, and more particularly improved systems, methods, and programming structures for the rapid and secure negotiation, authorization, execution, and confirmation of multi-party data processes, including payment transactions, in accordance with preferences of holders and/or administrators of multiple financial accounts.
US 20140122328 A1 (“Grigg”) discloses a portable mobile communication apparatus is configured to: initiate presentation of a first option on a user interface to pay via readable indicia (e.g., a QR code), initiate presentation of a second option on the user interface (e.g., the same user interface) to pay via a short-range wireless mechanism (e.g., NFC), and determine a payment option selected by a user.  Grigg discloses “when the user initiates an application to reach a payment interface page or when the application is automatically initiated by the mobile device, the user interface presents all possible payment options, but the payment options that are not accepted by the merchant cannot be selected by the user (e.g., those payment options are presented but they may be crossed out or greyed out).” See Grigg at [0053].
“Icon Usability” by Aurora Harley, Nielsen Norman Group, dated July 27, 2014, https://www.nngroup.com/articles/icon-usability/ (hereinafter “Harley”) discloses “icons are, by definition, a visual representation of an object, action, or idea.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAVEN E ZEER/Examiner, Art Unit 3694